NUMBER 13-21-00127-CR

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


JUAN LOPEZ JR.,                                                              Appellant,

                                                v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 148th District Court
                          of Nueces County, Texas.


                           MEMORANDUM OPINION

              Before Justices Longoria, Hinojosa, and Tijerina
                Memorandum Opinion by Justice Hinojosa

       Appellant Juan Lopez Jr. attempted to appeal an order signed on April 7, 2021, in

trial court cause number CR-07002140-E(1) in the 148th District Court of Nueces County,

Texas. The order withdraws the trial court’s “Findings of Fact, Conclusions of Law,

Recommendation & Order,” as “improvidently” and “inadvertently” signed on grounds that

the trial judge “had participated in the original prosecution of the case.” We note that the
trial judge has recused himself and further proceedings in the case will be handled by an

assigned judge.

       On May 5, 2021, the Clerk of this Court notified appellant that it appeared that the

order he was attempting to appeal was not a final, appealable order. The Clerk requested

appellant to correct this defect, if possible, and notified appellant that the appeal would

be subject to dismissal if the defect were not corrected. See TEX. R. APP. P. 37.1.

Appellant did not correct the defect or otherwise respond to the Clerk’s directive.

       Generally, a state appellate court only has jurisdiction to consider an appeal by a

criminal defendant where there has been a final judgment of conviction. Workman v.

State, 343 S.W.2d 446, 447 (1961); Skillern v. State, 355 S.W.3d 262, 266 (Tex. App.—

Houston [1st Dist.] 2011, pet. ref’d); Saliba v. State, 45 S.W.3d 329, 329 (Tex. App.—

Dallas 2001, no pet.); McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth

1996, no pet.). Exceptions to this general rule include: (1) certain appeals while on

deferred adjudication community supervision, Kirk v. State, 942 S.W.2d 624, 625 (Tex.

Crim. App. 1997); (2) appeals from the denial of a motion to reduce bond, TEX. R. APP. P.

31.1; McKown, 915 S.W.2d at 161; and (3) certain appeals from the denial of habeas

corpus relief, Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—Dallas 1998, no pet.);

McKown, 915 S.W.2d at 161. See generally Saliba, 45 S.W.3d at 329; Bridle v. State, 16

S.W.3d 906, 908 n.1 (Tex. App.—Fort Worth 2000, no pet.).

       The Court, having examined and fully considered the notice of appeal and the

applicable law, is of the opinion that we lack jurisdiction over the appeal. Accordingly, we

dismiss this appeal for lack of jurisdiction.


                                                2
                                 LETICIA HINOJOSA
                                 Justice


Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
22nd day of July, 2021.




                             3